OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS

              OFFl£PAl°&6»^L STr°N-dlWW MfoSTAGE^TNEYBOWES
                     TEXAS .J^^j^te^ fa
                     "C -OR
                                                              ZIP 78701
                      <?ISE                                   02 w
                                                              0001401623JUN   12.2015
6/10/2015                                                  COA No. 14-14-00210-CR
                              ^<-''   ><       *js   •"$
Johnson, „"                   Tr. Ct. No. 1377007                        PD-0397-15
The appellc              tition for discretionary review has this day been received
and filed.

                                           r                       Abel Acosta, Clerk

                            JONATHAN GLEN JOHNSON
                                               »-TDC# 01943739




4S